Opinion issued December 20, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00557-CV
                            ———————————
 KERRY FIELDS, AN INDIVIDUAL, AND TONYA FIELDS AND KERRY
  FIELDS, AS PARENTS AND NEXT FRIENDS OF KRIS FIELDS AND
                   TYLER FIELDS, Appellants
                                        V.
         GEICO ADVANTAGE INSURANCE COMPANY, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1063354



                          MEMORANDUM OPINION

      Appellants, Kerry Fields, an Individual, and Tonya Fields and Kerry Fields,

as Parents and Next Friends of Kris Fields and Tyler Fields (collectively “Fields”),
attempt to appeal from the trial court’s July 1, 2016 order denying their motion for

summary judgment. We dismiss the appeal for want of jurisdiction.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments unless a statute authorizes an interlocutory appeal. CMH Homes v. Perez,

340 S.W.3d 444, 447–48 (Tex. 2011); see N.Y. Underwriters Ins. Co. v. Sanchez,

799 S.W.2d 677, 679–80 (Tex. 1990) (citing N.E. Indep. Sch. Dist. v. Aldridge, 200
S.W.2d 893, 895 (Tex. 1966) (“In the absence of a special statute making an

interlocutory order appealable, a judgment must dispose of all issues and parties in

the case . . . to be final and appealable.”). An order denying a summary judgment

motion is not a final judgment and, absent certain exceptions not applicable here, is

not an appealable interlocutory order. Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d
623, 625 (Tex. 1996); City of Houston v. Aster, L.P., 403 S.W.3d 354, 357 (Tex.

App.—Houston [1st Dist.] 2013, pet. denied) (citations omitted); see In re M.G., No.

01-05-00426-CV, 2006 WL 1549754, at *1 (Tex. App.—Houston [1st Dist.] June 8,

2006, no pet.) (mem. op.) (citations omitted) (“When a party attempts to appeal a

non-appealable interlocutory order, appellate courts have no jurisdiction except to

declare the interlocutory nature of the order and to dismiss the appeal.”).

      On October 18, 2016, the Clerk of this Court notified the parties that the Court

might dismiss the appeal unless Fields, by November 1, 2016, filed a response

demonstrating that the Court has jurisdiction over this appeal. After our notice

                                          2
issued, appellee, GEICO Advantage Insurance Company, filed a motion to dismiss

the appeal and award GEICO damages for a frivolous appeal and a judgment for

costs. Fields has not responded to GEICO’s motion or this Court’s notice, or

otherwise demonstrated that this Court has jurisdiction over the appeal.

      Accordingly, we dismiss the appeal the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a), 43.2(f). We deny GEICO’s motion for damages and costs

and dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Lloyd.




                                         3